Dismissed and Memorandum Opinion filed March 26, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00908-CV

                           JOSHUA READ, Appellant

                                        V.
                         WILDA GARRETT, Appellee

                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                     Trial Court Cause No. 541701102

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed August 30, 2012. The clerk’s
record was filed October 5, 2012. No reporter’s record or brief was filed.

      On January 24, 2013, this court issued an order stating that unless appellant
submitted a brief on or before February 25, 2013, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                        2